April 20, 2010 First Busey Announces 2010 First Quarter Earnings Champaign, IL – (Nasdaq: BUSE) Message from our President & CEO Following many challenging quarters, First Busey Corporation’s net income was $4.2 million and income available to common stockholders was $2.9 million for the first quarter of 2010. I believe we have turned a corner.The recovery will be gradual as we continue to work through credit issues.However, assuming the economy continues to improve, I expect that we will be profitable going forward.Set forth below is a detailed breakdown of various key metrics separated into broad categories.During 2009, we focused primarily on repairing our balance sheet through improvements in asset quality, funding & liquidity and our capital position.While we have not changed our priorities from balance sheet strength, profitability and growth – in that order, we will discuss our earnings performance first, followed by a breakdown of key metrics in Asset Quality, Liquidity & Funding and Capital. I.Operating
